Citation Nr: 1526505	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-29 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for pes planus (claimed as flat feet). 

2.  Whether new and material evidence has been received to reopen a claim for service connection for pseudofolliculitis barbae (PFB), and if so, whether service connection is warranted. 

3.  Entitlement to an initial compensable rating for recurrent anal fissure. 

4.  Entitlement to a compensable raring for costochondritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1992 to May 1998. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky that reopened a claim for service connection for PFB but denied service connection on the merits; denied service connection for pes planus; granted service connection and a noncompensable rating for recurrent anal fissure; and denied a compensable rating for costochondritis.   The RO in Roanoke, Virginia has current jurisdiction of the appeal.  

In June 2015, the Veteran submitted a claim for an increased rating for service-connected left anterior cruciate ligament reconstruction, but this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction, and it is referred to the AOJ for appropriate action.  
38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an October 2013 substantive appeal, the Veteran requested a hearing before the Board by videoconference from the RO.  In February 2014, greater than two weeks prior to the scheduled hearing in March 2014, the Veteran requested that his hearing be rescheduled because he was out of the country for a work assignment.  

As the Veteran has shown good cause, his motion to reschedule the hearing is granted.  38 C.F.R. § 20.704 (c) (2014).     

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing at the next appropriate opportunity.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







